DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9-11, 13, 15-17, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0372368) in view of Stojanovski et al. (US 2014/0094119).
Referring to Claim 1, Kwon teaches a method, comprising:
Implementing the method at a network device for facilitating device-to-device (D2D) communication (paragraph 77), comprising performing by the network device:
determining status information of a network where the terminal device locates (paragraph 11 which indicates status of PLMN);
determining length of different parts of a ProSe user equipment identifier (paragraph 81 which states that the ProSe Application ID name indicates the identity or interest of the announcing UE) to be used by the terminal device in the device-to-device communication (paragraph 81 noting mnc and mmc values);

sending the indication to the terminal device to enable the terminal device to generate the ProSe user equipment identifier (see fig. 2 and paragraph 79 noting ProSe app ID).
Kwon does not teach determining a link layer identifier comprising a source address for use by a terminal device in the device-to-device communication and generating an indication of the link layer identifier. Stojanovski teaches determining a link layer identifier comprising a source address for use by a terminal device in the device-to-device communication (paragraph 28 which shows the MAC address as the source address) and generating an indication of the link layer identifier (paragraph 41 where the client asserting its identity is the indicating of the identifier). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Stojanovski to the device of Kwon in order to better enable D2D communications in a secure manner
Claim 13 has similar limitations as claim 1.
Referring to Claim 7, Kwon teaches a method, comprising:
Implementing the method at a network device for facilitating device-to-device (D2D) communication (paragraph 77), comprising:
receiving, from a network device, an indication for generating a ProSe user equipment identifier (paragraph 81 which states that the ProSe Application ID name indicates the identity or interest of the announcing UE) to be used by the terminal device in the device-to-device communication (see S130 of fig. 1 noting service authorization);

determining, from the indication, length of different parts of the identifier (paragraph 81 noting mnc and mmc values); and
generating a first identifier based on the status information and the length (paragraph 81 and fig. 3 which shows PLMN ID with mcc and mnc values).
Kwon does not teach determining, from the indication, a link layer identifier comprising a source address for use by a terminal device in the device-to-device communication and generating a first identifier based on the link layer identifier. Stojanovski teaches determining, from the indication, a link layer identifier (paragraph 41 where the client asserting its identity is the indicating of the identifier) comprising a source address for use by a terminal device in the device-to-device communication (paragraph 28 which shows the MAC address as the source address) and generating a first identifier based on the link layer identifier (paragraph 41 noting D2D ID). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Stojanovski to the device of Kwon in order to better enable D2D communications in a secure manner.
Claim 19 has similar limitations as claim 7.
Referring to Claims 3, 9, 15, and 21, Kwon also teaches sending an initial identifier to the terminal device to enable the terminal device to perform the device-to-device communication prior to generating the indication (paragraph 81).
Referring to Claims 4, 10, 16, and 22, Kwon also teaches receiving a first identifier generated by the terminal device based on the indication; and storing the first 
Referring to Claims 5, 11, 17, and 23, Kwon also teaches sending a second identifier generated based on the indication and validity information of the second identifier to the network device; and in response to determining that the second identifier is invalid based on the validity information, generating a further ID triggered by the network device (paragraph 79 noting code validity time information and ProSe application ID, UE identity, and application ID as multiple identifiers).

Claims 2, 6, 8, 12, 14, 18, 20, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Stojanovski and further in view of Patel et al. (US 2017/0019886).
Referring to Claims 2, 8, 14, and 20, the combination of Kwon and Stojanovski does not teach generating the indication including activating information associated with activating the indication, the activating information including at least one of:
a conflict between the ProSe user equipment identifier and previous identifier of the terminal device, a time indicating the ProSe user equipment identifier needed, a location of the terminal device, a type of an application executed on the terminal device, a battery power level of the terminal device, or a signal strength level of the terminal device.
Patel teaches generating the indication including activating information associated with activating the indication, the activating information including at least one of:

Referring to Claims 6, 12, 18, and 24, Patel also teaches receiving a further indication including deactivating information associated with deactivating the indication, the deactivating information including at least one of: a time indicating the indication needed to be deactivated, a location of the terminal device, and a type of an application executed on the terminal device (paragraph 49 showing deactivating and paragraph 157 showing location and applications).
Referring to Claims 25 and 26, Patel also teaches a non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method (paragraph 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
The applicant argued that the ProSe application ID in Kwon is different from the ProSe UE ID in the claimed invention. The examiner believes that the terms stated above are not widely enough known in the art to make an obvious differentiation from each other without more detail in the claims which detail the differences. Therefore, the examiner states that such detail needs to be shows in the claims in order to more clearly differentiate ProSe application ID from the ProSe UE ID.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648